Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Julio Perez, Jr., Appellant                           Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-12-00119-CV            v.                      12C1410-102). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
Edwin R. Sewell, Appellee                             Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Julio Perez, Jr., has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 17, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk